 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1151 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2010 
Mr. McDermott (for himself, Mr. Larsen of Washington, and Mr. Baird) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Recognizing and congratulating Apolo Anton Ohno for his historic performances in short track speed skating at the 2002, 2006, and 2010 Olympic Winter Games and congratulating him for winning more Olympic Winter Games medals than any other American athlete. 
 
 
Whereas short track speed skater Apolo Anton Ohno was born on May 22, 1982, in Seattle, Washington; 
Whereas Apolo Anton Ohno’s father, Yuki Ohno, a single, Japanese-American parent, never wavered in the support he gave, the sacrifices he made, and the inspiration he provided to help his son Apolo realize the dream of competing in the Olympic Winter Games; 
Whereas Apolo Anton Ohno, at the age of 27, is an eight-time Olympic Winter Games medalist, winning two gold, two silver, and four bronze medals in short track speed skating; 
Whereas Apolo Anton Ohno has won more Olympic Winter Games medals than any other American athlete; 
Whereas Apolo Anton Ohno, just 19 years old at the time, won the gold medal in the 1,500 meters and the silver medal in the 1,000 meters at the 2002 Olympic Winter Games in Salt Lake City, Utah; 
Whereas Apolo Anton Ohno’s gold medal in the 500 meters, bronze medal in the 1,000 meters, and bronze medal in the 5,000 meters relay gave him three medals at the 2006 Olympic Winter Games in Turin, Italy, and at the time made him only the fourth American athlete to win three medals at a single Olympic Winter Games; and 
Whereas Apolo Anton Ohno’s silver medal in the 1,500 meters, bronze medal in the 1,000 meters, and bronze medal in the 5,000 meters relay gave him three medals at the 2010 Olympic Winter Games in Vancouver, Canada: Now, therefore, be it 
 
That the House of Representatives recognizes and congratulates Apolo Anton Ohno for— 
(1) his historic performances in short track speed skating at the 2002, 2006, and 2010 Olympic Winter Games; and 
(2)winning more Olympic Winter Games medals than any other American athlete. 
 
